Citation Nr: 0111779	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-03 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased evaluation for the residuals 
of a fracture of the left patella, characterized as 
degenerative arthrosis and instability, evaluated as 20 
and 10 percent disabling, respectively.

2. Entitlement to an effective date earlier than May 19, 1992 
for an increased evaluation for post-concussion syndrome 
with frontal headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO). 

Other issues

In January 2001, the appellant testified before the 
undersigned at a Travel Board hearing.  In addition to 
presenting testimony relative to the two issues on appeal, 
the appellant through his representative raised the issue of 
an increased disability evaluation for the service-connected 
post-concussion syndrome with frontal headaches, which is 
currently evaluated as 30 percent disabling.  That matter is 
referred to the RO for appropriate action. 

The record reflects that by rating decision dated in August 
1994, service connection for muscle contraction headaches was 
denied.  Although the appellant filed a notice of 
disagreement as to that issue in November 1994, by statement 
received in December 1996, the appellant withdrew that issue 
from appellate consideration.  See 38 C.F.R. § 20.204 (2000).  
Accordingly, that issue is not before the Board and will be 
discussed no further herein.  
   


FINDINGS OF FACT

1. The severity of the appellant's left knee limitation of 
motion is characterized by constant pain and diminished 
functional capacity.  

2. The severity of the appellant's left knee instability is 
characterized by minimal give-way.  

3. An August 1975 rating decision was promulgated in 
accordance with the then applicable law and regulation.  


CONCLUSIONS OF LAW

1. The schedular criteria for the assignment of a disability 
rating of 30 percent for limitation of motion of the 
appellant's left knee have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5260 (2000).

2. The schedular criteria for the assignment of a disability 
rating greater than 10 percent for instability of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

3. The establishment of an effective date earlier than May 
19, 1992 for an increased disability rating for post-
concussion syndrome with frontal headaches is not 
appropriate.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000); 38 C.F.R. § 3.103 (e); 19.109(a); 19.110 
(1974).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There are two issues currently before the Board on appeal.  
The appellant in essence contends that the residuals of an 
in-service fracture of the left patella are more disabling 
than are contemplated by the currently assigned ratings.  
With regard to his service-connected headache disorder, the 
appellant maintains that he never received notice of the 
original August 1975 grant of service connection and that he 
was therefore not apprised of his rights to appeal the RO's 
original determination.  He argues that the currently 
assigned disability rating of 30 percent should be made 
effective as of the date of his original claim.   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

Given these requirements, the Board will review each of the 
appellant's claims separately.  As to each claim, the Board 
will first briefly review the pertinent evidence of record.  
A brief review of the law applicable to the appellant's 
claims, and the Board's analyses of the claims will follow.  
Additional facts and law will be discussed where appropriate 
in the context of the Board's analysis of the issues on 
appeal.


1.  Evaluation for the residuals of a fracture of the left 
patella, 
characterized as degenerative arthrosis and instability, 
evaluated as 20 and 10 percent disabling, respectively.

The appellant seeks increased disability ratings for 
residuals of an in-service left knee injury.  These residuals 
have been rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 [limitation of flexion of leg] 
and 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 [other impairment of knee].

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, in rating service-connected disabilities 
the Board must look to the present level of the appellant's 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The record reflects that while on active Naval service from 
September 1971 through June 1973, the appellant was 
periodically treated for a chip fracture of the left patella.  
By rating decision dated in August 1975, service connection 
was granted for the residuals of a left patella fracture; a 
10 percent disability evaluation was assigned.  

By statement received in August 1997, the appellant sought an 
increased disability rating.  

The appellant underwent a VA physical examination in February 
1998.  He reported experiencing daily knee pain, and 
difficulties walking on stairs, ramps and when kneeling.  The 
appellant reported that his knee was subject to give-way and 
instability.  He reported that he could walk about 12-13 
minutes on a treadmill before having to stop due to pain.  He 
reported loss of motion upon experiencing pain.  

Upon clinical examination, the appellant was noted to heel 
and toe walk poorly.  He was able to squat about 1/3 of the 
way.  The examiner commented that the patella was "obviously 
deformed" in its tip in the upper lateral quadrant.  Upon 
range of motion testing, the appellant's left knee flexed 
from zero to 110-115 degrees, as compared with flexion from 
zero to 135 degrees of the right knee.  There was noted no 
effusion or instability of the left knee.  Mild crepitation 
was noted.  Tenderness was noted in the medial and 
anterolateral compartments.  Left knee atrophy was also 
noted.  

Upon radiographic examination, the osseous structures were in 
normal anatomic alignment and a comminuted left patellar 
fracture was noted.  Also noted were one large and two small 
fragments of the left patella, which did not appear to be 
displaced, angulated or rotated.  The knee joints appeared 
intact and well-preserved.  The radiologist's diagnostic 
impression was that of a comminuted fracture of the left 
patella, with no evidence of dislocation, displacement, 
angulation or rotation.  

Upon review of the radiographic study, the examining 
physician diagnosed the appellant to be status-post 
comminuted fracture of the left patella with a residual 
deformity, pain, crepitus and arthralgia of the left knee.  

Of record is a November 1998 report by J.L.H., D.O.  Dr. 
J.L.H. reported that the appellant complained of constant 
aching pain around the left patellofemoral area, and that the 
appellant reported difficulty performing deep knee bends, 
squats, and negotiating stairs and ladders.  Dr. J.L.H. 
reported that he had reviewed radiographic studies of 
December 1996 and February 1998 which had revealed 
significant patellofemoral arthrosis in the vicinity of the 
old patella fractures.  He noted that the appellant had mild 
to moderate medial compartmental narrowing from degenerative 
arthropathy.  

Dr. J.L.H. reported that upon his clinical examination, the 
appellant was noted to have mild patellofemoral crepitance 
with passive motion.  Evidence of anterior cruciate ligament 
laxity and slight medial collateral ligament laxity was 
noted.  There was no warmth, erythema or swelling noted to 
the knee.  Overall alignment of the knee appeared to be 
satisfactory.

Dr. J.L.H. opined that the appellant had evidence of a medial 
collateral ligament laxity, moderate degenerative arthrosis 
of the patellofemoral joint and radiographic evidence of 
multiple loose bodies around the knee.  

The appellant underwent another VA physical examination in 
March 1999.  The examiner reported that he was in receipt and 
had reviewed the appellant's claims folder, as well as the 
report of Dr. J.LH.  The appellant reported increased 
difficulty in climbing stairs and walking for any distance.  
The appellant also reported that his knee continue to give 
way.  The appellant reported pain of the left knee upon 
awakening, and increased pain and knee weakness throughout 
the day, as well as increased limitation of motion.  

Upon clinical examination, the appellant was noted to be able 
to squat half of the way.  Favoring of the left lower 
extremity was noted upon ambulation.  Atrophy of the left 
thigh and patella was also noted.  Upon range of motion 
examination, the left knee flexed from zero to 115 degrees, 
as compared with the right knee flexion beginning from zero 
to 135 degrees.  The appellant reported that at the terminus 
of the range of motion, he experienced pain. Mild crepitation 
of the patella on motion was noted.  

Magnetic resonance imaging testing revealed a deformity at 
the upper pole of the left patella.  A separate osseous 
fragment was noted superiorly and laterally to the patella.  
The medial, lateral collateral and anterior and posterior 
cruciate ligaments were intact and the articular cartilages 
were normal.  The diagnostic impression was that of post-
traumatic versus congenital deformity in the upper pole of 
the patella.

By RO rating decision dated in December 1999, the appellant's 
left knee disability was assigned a 20 percent rating for 
limitation of flexion under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5260, and a separate disability rating 
of 10 percent for slight instability based upon 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  
The RO evidently relied upon VAOPGCPREC 23-97 [a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability].

In January 2001, the appellant testified before the 
undersigned at a Travel Board hearing.  In substance, the 
appellant stated that he had fallen quite often, and that a 
physician had given him a cane.  He added that he used two 
different types of knee braces.  The appellant reported that 
he could walk 100 feet before the knee would start to trouble 
him.  He added that sometimes in the morning he could not 
unflex his leg.  He described pain of a severity of from two 
to three with medication, on a scale of 10.  He assessed his 
knee pain without medication of from five to six.  
The appellant added that he used ice packs to reduce swelling 
and aspirin to relieve pain.  He stated that he was unable to 
drive a car with a manual transmission, bicycle, run or play 
ball.  

The appellant reported that he was employed as a computer 
worker, which involved sedentary work; he had previously 
worked as a letter carrier for 10 years.  
  
The appellant's spouse added that the appellant would become 
irritable when he was in pain.  She added that the couple did 
not go dancing as they did formerly.  She stated that when 
the appellant would accompany her shopping, he would have to 
sit due to his pain.  In a February 2001 letter, the 
appellant's spouse in essence reiterated her Travel board 
hearing testimony. 

Relevant Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The appellant is in receipt of two separate disability 
ratings for his left-knee disorder, based upon limitation of 
motion caused by arthritis and instability.  See VAOPGCPREC 
23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 262 (1994) evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition].  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific diagnostic criteria

The appellant is assigned a 20 percent disability rating for 
degenerative arthritis with resulting limitation of flexion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under this 
provision, where flexion is limited to 30 degrees, a 20 
percent rating is for application.  When flexion is limited 
to 15 degrees, a 30 percent is appropriately assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5260; see also 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Full range of motion of the knee is measured from 0 degrees 
to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, 
Plate II.

The appellant's left knee disability is also assigned a 10 
percent rating for instability of the knee under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.    Under the assigned Diagnostic 
Code 5257, the appellant's knee impairment is evaluated under 
its degree of recurrent subluxation or lateral instability. 
The 10 percent ratings currently assigned contemplate that 
the severity of the appellant's disability of each knee is 
characterized as "slight." Under the assigned Diagnostic 
Code, a 20 percent evaluation would be appropriate if the 
appellant's disability would more nearly approximate a 
characterization of "moderate." See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  The use of such terms by medical professionals, both 
VA and others, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision.  38 C.F.R. §§ 
4.2, 4.6 (1999).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board observes that during the 
pendency of this claim,  the Veterans Claims Assistance Act 
of 2000 ("VCAA") was made law.  The VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

The Board first observes that during the January 2001 Travel 
Board hearing, the appellant reported that he had been 
afforded treatment at the Tucson, Arizona VA Medical Center 
(VAMC).  Through his representative, the appellant requested 
that he be afforded an opportunity to submit records of this 
care.  In March 2001, these records were received by the 
Board.  Review of these reports indicates they are 
duplicative of medical records that were already on file.  

The appellant has not reported the existence of any other 
medical records or lay evidence that would tend to 
substantiate his claim.  Further, the Board is of the opinion 
that further medical examination would not substantially 
assist in this inquiry.  Under these circumstances, the Board 
is of the opinion that the appellant has been fully assisted 
in the development of this claim within the scope of the 
VCAA, and the record is ready for appellate review.  See 38 
U.S.C. § 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).     

The appellant is in receipt of two separate disability 
evaluations for his left-knee disorders, based on limitation 
of motion under Diagnostic 5260 and instability under 
Diagnostic Code 5257.  The Board will discuss each in turn.

(i)  Limitation of motion 

Limitation of motion of the appellant's left knee is 
currently rated as 20 percent disabling based upon findings 
indicating flexion limited to 30 degrees.  In order for a 30 
percent rating to be assigned, the evidence would have to 
approximate a finding that flexion was limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.    

Examination of the clinical findings pertaining to range of 
motion do not approximate limitation of flexion to the degree 
requisite for a 30 percent ratting.  Upon VA examinations in 
February 1998 and in March 1999, flexion of the left knee was 
to 115 degrees.  

However, the Board must also consider the provisions of 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).

Essentially, the appellant's report is that he has constant 
pain in the left knee that worsens after anything more than a 
modicum of activity.  The Board observes in this regard that 
the appellant reported that because of pain, he had 
difficulty negotiating anything more than flat surfaces in 
February 1998, and that even when walking on a treadmill for 
more than 13 minutes he would have to stop due to pain.  A 
similar report was made in November 1998 and in March 1999.  
In addition, these reports all indicate that the appellant 
related diminished functional ability to deep knee bend and 
squat.  

The lay evidence is in accord with the foregoing medical 
evidence of record.  The Board notes that the appellant is 
now employed as a computer worker, having been employed as a 
letter carrier for the postal service for the previous 10 
years.  His spouse reported that the appellant has diminished 
functional ability through pain, in tandem with the 
appellant's own subjective reports.  

Under these circumstances, the Board is of the opinion that 
the evidence of record approaches equipoise as to the 
assignment of a 30 percent disability rating for limitation 
of motion of the left knee.  Although there exists evidence 
against the claim, the Board finds significant that the lay 
evidence as to resulting functional loss due to pain is in 
approximate alignment with the medical evidence.  In essence, 
the Board believes that there is additional functional 
disability which allows for the assignment of a additional 10 
percent rating under Diagnostic Code 5260.  
A 30 percent disability evaluation will therefore be assigned 
for limitation of motion of the left knee.  

(ii)  Instability

The appellant's left knee instability is evaluated as 10 
percent disabling, thus contemplating disability of slight 
severity under 38 C.F.R. §4.71a, Diagnostic Code 5257.  As 
discussed above, in order for a 20 percent evaluation to be 
granted, the symptoms resulting in disability would need to 
approximate a finding that they were of moderate severity.  
Having carefully reviewed all of the evidence of record in 
this regard, the Board finds that the evidence clearly 
preponderates against the claim for an increased rating for 
instability of the left knee.  

The Board first observes that the appellant has reported his 
knee is subject to "give-way" and instability, and that he 
wears a knee brace and uses a cane.  Throughout the course of 
the pendency of the appellant's claim, the medical evidence 
has indicated that the appellant has a deformed patella.  
However, no effusion or instability was noted in February 
1998, November 1998, or March 1999.
Moreover, the examiners on these occasions characterized the 
appellant's left knee stability in terms that are suggestive 
of minimal severity.  No instability was noted during the 
earliest occasion and "normal" anatomic alignment of the 
bony structures was noted and intact knee joints.  Similarly, 
"slight" medial ligament laxity was noted in November 1998, 
but the knee was otherwise noted to be of satisfactory 
alignment.  

These findings do not suggest the presence of a left knee 
instability that is anything more than "slight" in its 
severity, within the meaning of the rating schedule.  The 
Board places great weight of probative value on the 
assessments of the appellant's left knee by competent 
physicians.  Accordingly, a disability rating greater than 10 
percent is denied under Diagnostic Code 5257.  
  
The Board wishes to make it clear that it has no reason to 
doubt that the appellant experiences instability of the left 
knee.  However, for reasons expressed above the Board does 
not believe that the evidence demonstrates that such 
instability is more than 10 percent disabling.   

The Board finally observes that because instability is not 
evaluated on the basis of resulting limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).



Entitlement to an effective date earlier than May 19, 1992 
for an increased evaluation for post-concussion syndrome with 
frontal headaches.  

Factual Background

The record reflects that by rating decision dated in August 
1975, service connection was granted for post-concussion 
syndrome with frontal headaches.  A noncompensable disability 
evaluation was assigned.  The effective date of the grant of 
service connection was established as April 24, 1974, the day 
after the appellant's discharge from service.  See 38 C.F.R. 
§ 3.400 (2000).  

The rating decision indicates that the appellant's then 
current address was the same as he had designated on his 
initial application for service-connected compensation. as 
well as that he provided during the course of a July 1975 VA 
compensation examination, as well as other previously 
submitted documents.  The address is also listed in a copy of 
VA form 20-822 ("Control Document and Award Letter"), 
specifically designated for filing in the appellant's VA 
claims folder.  The form is dated August 15, 1975.  There is 
no indication that the appellant did not receive notification 
of service connection for post-concussion syndrome with 
frontal headaches.

In a VA Form 21-686c, Declaration of Marital Status, which 
was received at the RO on October 9, 1975, the appellant 
specifically designated a new address.  

There is no pertinent evidence of record until a May 1992 
statement in which the appellant requested service connection 
for severe headaches due to a concussion in service.  The RO 
treated this communication as a request for an increased 
disability rating.  In December 1992, the disability in 
question was assigned a 10 percent rating, effective May 19, 
1992.  

By rating decision dated in February 1997, a 30 percent 
disability evaluation was assigned for post-concussion 
syndrome with frontal headaches, effective November 22, 1993, 
the date of the RO's receipt of a claim for an increased 
rating..  

In September 1998, the appellant stated that he did not 
receive any information in 1975 from VA indicating that his 
headache disorder had been assigned a zero percent disability 
rating.  During the January 2001 Travel Board hearing, the 
appellant testified in substance that in August 1975, he was 
living in his parent's home and he had not changed his 
address.  He reiterated that he never was informed of the 
zero percent disability evaluation for a headache disorder.   
 
Relevant Law

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  See Swanson v. 
West, 12 Vet. App. 442 (1999); Scott v. Brown, 7 Vet. App. 
184 (1994).

In April 1974, applicable regulation provided that VA 
claimants were to be notified of any decision affective the 
payment of benefits or granting relief, including notice of 
the reason for the decision and the date it was to be 
effective and appellate rights available.  38 C.F.R. § 
3.103(e) (1974).  However, applicable regulation also 
provided that while it was contemplated that such notice be 
given, failure to notify the claimant of his right to such 
appellate review or of the time limit applicable to file a 
notice of disagreement or substantive appeal would not extend 
the applicable period for taking such action.  38 C.F.R. § 
19.110 (1974).

Analysis

The appellant's contention is that he did not receive notice 
of an August 1975 rating decision which in part assigned a 
zero percent rating for a headache disorder.  The appellant 
argues that had he been advised of his right to appeal the 
zero percent rating, he would have so appealed.  He further 
argues, in essence, that the 10 percent rating assigned for 
post concussion syndrome with headaches, effective in May 
1992, should be effective as of the day after he left the 
service.  

The record indicates that in August 1975, the RO forwarded a 
copy of a document that announced the appellant's grant of 
service connection for post concussion syndrome with frontal 
headaches and the assignment of a noncompensable disability 
rating.  The appellant's VA claims folder contains a copy of 
a VA form 20-822 ("Control Document and Award Letter"); 
this filed copy appears to be a data entry copy that 
accompanied an original document mailed to the appellant at 
his last known address.  Significantly, the record does not 
indicate that the notification was not sent to the appellant 
or that it was returned to the RO as undeliverable.

The Court has ruled that there is a presumption of regularity 
under which it is presumed that Government officials have 
properly discharged their official duties. Clear evidence to 
the contrary is required to rebut the presumption of 
regularity. 
See Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994) the Court applied this presumption of regularity 
to procedures at the RO. 

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It appears that the RO mailed the notification  letter to the 
appellant's address of record.  There is no evidence to the 
contrary.   Under the circumstances presented in this case, 
the Board thus concludes that the appellant received a copy 
of a document that announced his award.

Moreover, even if it is assumed for the sake of argument that 
the appellant had not been duly apprised of his appellate 
rights in 1975, failure to provide appellant with notice of 
appellate rights under the regulations in effect in 1975 
would not extend the applicable period for taking action to 
appeal a claim.  See Parham v. West, 13 Vet. App. 59 (1999).  
In particular, at the time of the rating decision, as in 
Parham, applicable regulation held that the failure to 
apprise a claimant of his appellate rights would not toll the 
period for exercising such rights.  

The appeal is therefore denied as to this issue.  


ORDER

A 30 percent rating for limitation of motion of the left knee 
under Diagnostic Code 5260 is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.

An increased rating for instability of the left knee under 
Diagnostic Code 5257 is denied.

A date earlier than May 19, 1992 for an increased evaluation 
for a headache disorder is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


